Title: To Thomas Jefferson from Benjamin Huntting, 3 February 1807
From: Huntting, Benjamin
To: Jefferson, Thomas


                        
                            Sr.
                            
                            Suffolk Court HouseState of N York Feby 3d 1807
                        
                        Permit the people, represented by delegates elected from each town in the County of
                            Suffolk on Long Island, to express to you their satisfaction in the happy, peacable and increasing state of our common
                            country. Insulated as we are, and remote from the common center of our government, and almost wholly composed of plain
                            husbandmen; we have not been inattentive observers of the measures of your administration, & their effects in
                            securing our peace and prosperity—We look back with uncommon satisfaction and a degree of patriotic pride to that
                            memorable œra of our political history, when the voice of our patriots demanded a total change in the management of our
                            public concerns; and we have experienced many happy and important effects resulting from such change. We have felt our
                            public burdens every day becoming lighter.—We have seen our national debt, from a wise system of economy, in a rapid state
                            of extinguishment, a variety of vexatious taxes abolished, & laws which threatned the liberty of the citizen
                            repealed. While the old world has been convulsed with the contending passions of ambition for fame and conquest, &
                            oppressed man has been seeking his liberty through blood and slaughter; and while our distant shores have often been
                            threatened with the storm, we have marked with sincere approbation, that pacific & wise policy, which has secured
                            our peace, while the honor of our country has remained unsullied. But we desist to enumerate the blessings which have
                            flowed to our favour’d country from a wise and just administration of the government.—The acquisitions of wealth and
                            territory which have been made; the errors which have been corrected, & the evils which have been avoided, would
                            swell this address to a volume: Let it suffice to say, they have met our full approbation, are treasured in gratefull
                            remembrance and we will impress them upon the minds of our children as principles which ought ever to direct the
                            majistrate of a free people. The eminent degree in which we sincerely believe you have contributed, (by a wise &
                            faith full discharge of your trust) in giving, and we hope securing these blessings, has not escaped our notice, nor
                            ceased to awaken our gratitude.—While we feel ourselves surrounded with greater national favors, than have ever been
                            recordd of any people in either ancient or modern times; we cannot conceal our regret at rumours which have reached us;
                            that it is your wish to withdraw from the service of your country, after the expiration of the present period of your
                            election. As ardently as we wish that the evening of your days may go down in peace, and retirement from the toils and
                            solicitudes of public life: We cannot but hope, Chief Majestrate of our country, that such reports are premiture, and that
                            you will when solicited by the unanimous voice of your republican fellow citizens, again consent to be considered as a
                            candidate for the first office in the gift of our country. Nay! the first in the world—Far inferior to a reflecting mind,
                            must Emperors & kings appear, who hold their exalted stations, by the courtesy of birth, or the terrors of the
                            sword, when compared with the chief majestrate of a free people, who owes his elevation to their choice, & whose
                            character is founded on the judgment of millions.—A great work is happily begun & under your wise councels has
                            been hitherto ably conducted; but it is not finished & enemies at home and abroad are seeking its overthrow—Let us
                            not, Sir, be yet deprived of the cooperation of your wisdom & experience in directing it to a happy &
                            perminent issue; exhibiting to the world, a representative democracy in succesfull operation, where the laws govern
                            & not the will or caprice of a tyrant; and where “every citizen can manage his own affairs in his own way” In
                            perfecting this great & good work, we promise you not only our most cordial support, but our sincere supplications
                            to that Being, who holds in his hand the destinies of republics & empires, that he will
                            bless our joint indeavours (when directed to the peace & happiness of our country) & that he will for yet
                            many years preserve your health, & prolong your usefull life & labors—
                        We are, Sir, with the greatest respect and esteem, And with our best wishes for your happiness, Your
                            republican fellow Citizens—
                        
                            Benjamin Huntting. Chairman
                     Nicoll Floyd
                     
                            
                                and 14 other names
                            
                        
                    